                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LEO JOE CHAVEZ,

              Plaintiff,
v.                                                                    No. CV 17-1128 CG

ANDREW SAUL,
Commissioner of the Social Security
Administration,

              Defendant.

     ORDER GRANTING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)

       THIS MATTER is before the Court on Plaintiff Leo Chavez’s Motion for Order

Authorizing Attorney Fees Pursuant to 42 U.S.C. 406(B) and Supporting Memorandum

(the “Motion”), (Doc. 26), filed March 3, 2020; and Defendant Commissioner’s

Response to Plaintiff’s Motion for Attorney Fees under 42 U.S.C. § 406(b) (the

“Response”), (Doc. 27), filed March 4, 2020. Mr. Chavez did not file a Reply in support

of his Motion and the time for doing so has now passed. See D.N.M. LR-Civ. 7.4(a)

(explaining a “reply must be served within fourteen (14) calendar days after service of

the response.”).

       In the Motion, Mr. Chavez’s attorney, Laura Johnson, moves the Court for an

order authorizing attorney fees in the amount of $10,636 for legal services rendered

before this Court. (Doc. 26 at 1). In his Response, the Commissioner explains he “has

no objection to the petition in this case.” (Doc. 27 at 1). Having reviewed the Motion, the

relevant law, and being otherwise fully advised in the premises, the Court finds Mr.

Chavez’s Motion shall be GRANTED.
I.     Procedural Background

       Mr. Chavez instituted an action in this Court on November 10, 2017, seeking

judicial review of the Commissioner’s denial of his applications for disability insurance

benefits and supplemental security income. (Doc. 1 at 1); (Doc. 17 at 3). On July 13,

2018, the Commissioner concurred in Mr. Chavez’s request for a rehearing, (Doc. 20),

and the Court granted the parties’ unopposed motion to remand, (Doc. 21). As a result,

Mr. Chavez’s applications were remanded to the Commissioner for further proceedings.

(Doc. 22).

       On remand, Defendant Commissioner determined Mr. Chavez was disabled,

entered a fully favorable decision, and awarded him past-due benefits in the amount of

$66,544. (Doc. 26-1 at 12). On October 9, 2018, Mr. Chavez’s attorney applied for, and

was awarded, Equal Access to Justice Act (“EAJA”) fees for her work performed before

this Court, totaling $5,660.18. (Doc. 24 at 1). Now, Mr. Chavez’s attorney seeks an

award of $10,636, approximately 16 percent of the total past-due benefits awarded to

Mr. Chavez. Id. at 1.

II.    Analysis

       The present issue before the Court is whether counsel’s requested fee of

$10,636 is reasonable, as mandated by the controlling statute. When reviewing

counsel’s request for attorney fees under § 406(b), the Court must act as an

“independent check” to ensure the requested fee is reasonable, even if the

Commissioner offers no objection. Although § 406(b) does not prohibit contingency fee

agreements, it renders them unenforceable to the extent that they provide for fees

exceeding 25 percent of the past-due benefits. Gisbrecht v. Barnhart, 535 U.S. 789, 807


                                             2
(2002). However, there is no presumption that a 25 percent fee is reasonable. Id. at

807, n.17. It is counsel’s burden to demonstrate the reasonableness of their requested

fee. Id. at 807.

       Specifically, when a court renders a judgment favorable to a Social Security

claimant who was represented before the court by an attorney, the court may allow “a

reasonable fee for such representation, not in excess of 25 percent of the total of the

past-due benefits to which the claimant is entitled.” 42 U.S.C. § 406(b)(1)(A). Unlike

EAJA fees, which are paid in addition to past-due benefits, § 406(b) fees are paid out of

the past-due benefits. Wrenn ex rel. Wrenn v. Astrue, 525 F.3d 931, 933-34 (10th Cir.

2008). If fees are awarded under both the EAJA and § 406(b), the attorney must refund

the lesser award to the claimant. Id. at 934. However, the refund of EAJA fees is offset

by any mandatory deductions under the Treasury Offset Program, which may collect

delinquent debts owed to federal and state agencies from a claimant’s award of past-

due benefits. See 31 U.S.C. § 3716(c)(3)(B) (2006). The court may award fees under §

406(b) when “the court remands a . . . case for further proceedings and the

Commissioner ultimately determines that the claimant is entitled to an award of past-

due benefits.” McGraw v. Barnhart, 450 F.3d 493, 495-96 (10th Cir. 2006).

       The reasonableness determination is “based on the character of the

representation and the results the representative achieved.” Gisbrecht, 535 U.S. at 808.

Factors relevant to the reasonableness of the fee request include: (i) whether the

attorney’s representation was substandard; (ii) whether the attorney was responsible for

any delay in the resolution of the case; and (iii) whether the contingency fee is

disproportionately large in comparison to the amount of time spent on the case. Id. A



                                             3
court may require the claimant’s attorney to submit a record of the hours spent

representing the claimant and a statement of the lawyer’s normal hourly billing rate for

non-contingency fee cases. Id. The statute does not specify a deadline for requesting

fees. See 42 U.S.C. § 406(b). The Tenth Circuit Court of Appeals, however, has held

that a request “should be filed within a reasonable time of the Commissioner’s decision

awarding benefits.” McGraw, 450 F.3d at 505.

       Here, counsel obtained a fully favorable decision for Mr. Chavez upon remand.

(Doc. 26-1 at 4). In addition, the instant motion was filed within four months of Mr.

Chavez receiving notice that he was entitled to past-due benefits, an amount of time the

Court finds to be reasonable. See id. at 10 (awarding past-due benefits on November 6,

2019). Moreover, the requested fee for services performed in connection with this case

is within the 25-percent cap imposed by § 406(b). The requested fee is also not

disproportionately large in comparison to the amount of time spent litigating this case.

See id. at 15.

       Specifically, counsel documented 28.18 total hours in representing Mr. Chavez

before this Court, for an average hourly rate of $199. Id. at 16; see also Bigsby v.

Colvin, Civ. 12-1207 CG (Doc. 31) (finding fee award for 37.33 hours reasonable);

Arellanes v. Colvin, Civ. 12-1178 KBM (Doc. 32) (finding fee award for 36.76 hours

reasonable); Dimas v. Astrue, Civ. 03-1157 RHS (Doc. 34) (finding fee award for 38.26

hours reasonable). In addition, counsel’s overall award is within the fee range found to

be reasonable in this district. See, e.g., Sanchez v. Colvin, Civ. 16-1126 KRS (Doc. 30)

(awarding $31,306.00); Salazar v. Berryhill, Civ. 14-283 KRS (Doc. 30) (awarding

$19,442.25); Bigsby, Civ. 12-1207 CG (Doc. 31) (awarding $21,839.00).



                                             4
       In conclusion, the Court finds each component of counsel’s requested fee award

is reasonable. Indeed, the requested award is within the district average and is based

on the successful representation of Mr. Chavez. Moreover, both the hourly rate and the

time spent litigating this case are consistent with similar awards approved in this district.

As a result, having conducted an “independent check” on counsel’s fee petition, the

Court finds counsel’s fee award should be approved.

III.   Conclusion

       IT IS THEREFORE ORDERED that Mr. Chavez’s Motion for Order Authorizing

Attorney Fees Pursuant to 42 U.S.C. 406(B) and Supporting Memorandum, (Doc. 26),

shall be GRANTED. Mr. Chavez’s counsel is awarded $10,636.00 for legal services

performed before this Court, to be paid from Mr. Chavez’s past-due benefits previously

withheld by the Commissioner. See (Doc. 26-1 at 12) (explaining the Commissioner

withheld $16,636.00 from Mr. Chavez’s award of past-due benefits to cover attorney

fees). Mr. Chavez’s counsel is further directed to refund $5,660.18 to Mr. Chavez, the

amount awarded under EAJA, notwithstanding any mandatory deductions. See 31

U.S.C. § 3716(c)(3)(B) (2006); Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       IT IS SO ORDERED.


                                   ______________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                              5
